Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is in response to the amendment filed on 01/14/2022.
Status of claims: 
Claims 1-40, 44-48, 50-65, 7-69, 71, 73-75, and 77-82 are canceled. 
Claims 41, 66, and 72 are amended.
Claims 41-43, 49, 66, 70, 72, and 76 are pending for examination.

Examiner notes
Claims 41- 43, 49, 66, 70, 72, and 76 recite the terms “indicator”/“additional indicator”. According to the specification (at least pars. [0008], [0011], [0041], [0055]- [0057]), provides examples of indicator(s) can be waypoints such as panning (associated with directions to location associated with the search result), visual/icon (zooming). For the purpose examination, the “indicator”/“additional indicator” is interpreted as waypoints in view the specification as above. 


Response to Arguments

Applicant's arguments filed on 01/14/2022 with respect to the last rejections have been fully considered but they are not persuasive.
I. Regarding the 112(a) rejection: The last 112(a) rejection is withdrawn in view of the cancelation to the claims.  
II. Regarding the 103 rejections: Applicant argued, at page 7, that the cited references do not disclose the newly added limitation “displaying … one or more selections for viewing the at least one additional search result” of the claim 1. 
	- Examiner respectful disagrees. Examiner responds that Sadri discloses a system for generating a map in response to the query, displaying interactive icons on the map at locations corresponding to the locations of the items, displaying a textual list of the items displayed on the map, and enabling a user to select at least one item from the textual list for continued display; and displaying the at least one selected item on the map simultaneously while displaying items found by a subsequent query. Sadri disclose the newly added limitation “displaying … one or more selections for viewing the at least one additional search result” (see Fig. 1, abstract, pars. [0006], [0045], and [0048], where the user enable to select at least one item from the textual list for continued display by allowing the user to navigate around the map by zooming and panning around (associated with directions to location associated with the search result) and by clicking on one of the directional arrows (N, E, S or W) 108, the map 100 pans over to a new center point to display additional search result).
Accordingly, the examiner maintains the rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 41-43, 49, 66, 70, 72, and 76 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Geelen (US 2004/0243307) in view of Sklar et al., (US 5,790,121), and in further view of Sadri et al., (US 2005/0027705), hereinafter “Sadri”.
As per claim 41, Geelen discloses a computer-implemented method, comprising: 
     -    displaying, by one or more computing devices, a view of a map (fig. 7A, item 
22; pars. [0057] & [0002], lines 4-8, the user has selected the icon for Manhattan Hotel 21, then the name of the hotel 22 is displayed above the hotel POI icon, wherein item 22 “Manhattan hotel (Hotel/Motel)” is interpreted as a first view of a geographic area);
receiving, by one or more computing devices, user input that defines a search query 
(restaurant 12yd Golden eagle restaurant Inc) from fig.7C); 
identifying, by the one or more computing devices, a search result that is responsive to 
the search query and corresponds to a geographic location that is located within bounds of the view of the map (fig. 7B, par. [0057] lines 6-12, window 23 lists various functions relating to the Manhattan Hotel, such as navigating to it or another option is "Nearby points of interest` 24; if selected, a list of nearby POIs is shown).
              Geelen discloses the limitations as claimed. However, Geelen does not disclose the limitation “identifying, by the one or more computing devices, at least one additional search result that is responsive to the search query and corresponds to at least one additional geographic location that is located outside the bounds
	Meanwhile, Sadri discloses identifying, by the one or more computing devices, at least one additional search result that is responsive to the search query and corresponds to at least one additional geographic location that is located outside the boundssimultaneously while displaying items found by a subsequent query, where an icon 104 representing a hotel is displayed at the location on the map corresponding to each hotel in the database. FIG. 1 also shows zoom controls 106 and pan controls 108, whereby clicking the arrows (N, E, S or W) to show additional search results, which are off from the first view); displaying, by the one or more computing devices and responsive to receiving the user input that defines the search query (pars. [0006], [0045], and [0048], displaying the at least one selected item on the map simultaneously while displaying items found by a subsequent query, where an icon 104 representing a hotel is displayed at the location on the map corresponding to each hotel in the database).
                Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system of Geelen to include the features as disclosed by Sadri to allow location information of the selected item to reliably and easily present to the user based on the input query.
             The combination of Geelen and Sadri substantially discloses the invention as claimed, except “the view of the map and an indicator positioned within the bounds of the view of the map at the geographic location”.
            On the other hand, Sklar discloses the view of the map and an indicator positioned within the bounds of the view of the map at the geographic location (see col.1, lines 63-67, too many records in the search result, could occur if the user specified too general a set of search criteria and, col.2, lines 3-33, geographical databases present records to the user as a set of dots overlaid on a map. While such an interface might be useful for a few dots, it becomes impractical for use with a large number of dots, and col.3, 7-14,  term "icon," refers to a user interface element which is presented to the user and is selectable by the user using a pointing device. Depending on context, icons can be regular shapes or irregular shapes, can have identified borders or implied borders, and can either be illustrated with a graphic that hints to the meaning of the icon or can be a plain area whose meaning is identified by context);
           - responsive to identifying the at least one additional search result, displaying, by the one or more computing devices (see col.1, lines 63-67, too many records in the search result, could occur if the user specified too general a set of search criteria and, col.2, lines 3-33, geographical databases present records to the user as a set of dots overlaid on a map. While such an interface might be useful for a few dots, it becomes impractical for use with a large number of dots, and col.3, 7-14,  term "icon," refers to a user interface element which is presented to the user and is selectable by the user using a pointing device. Depending on context, icons can be regular shapes or irregular shapes, can have identified borders or implied borders, and can either be illustrated with a graphic that hints to the meaning of the icon or can be a plain area whose meaning is identified by context).
   Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the combined system of cited references to have interface elements positioned within bounds of the first view of the map at one or more first respective geographic locations in order to efficiently limit the number search results display map.
The combination of Geelen, Sklar, and Sadri discloses the invention as claimed. In addition, Sadri also further discloses display one or more selections for viewing the at least one additional search result (see Fig. 1, abstract, pars. [0006], [0045], and [0048], where the user enable to select at least one item from the textual list for continued display by allowing the user to navigate around the map by zooming and panning around (associated with directions to location associated with the search result ) and by clicking on one of the directional arrows (N, E, S or W) 108, the map 100 pans over to a new center point to display additional search result).

As per claim 42, Sadri further discloses the view of the map is an overhead map or satellite image view of the first view of the map (fig. 2E, par. [0038], an indication of the number of satellites from which GPS signals are being received).

As per claim 43, Sadri further discloses the multiple geographic locations that are located within the bounds of the view of the map identify multiple locations of businesses that correspond to the multiple search results that are responsive to the search query and that correspond to the multiple geographic locations that are located within the bounds of the view of the map (pars. [0006], [0035], [0038], and [0062], visually locate popular neighborhoods based on the density of shopping, restaurants and other tourist attractions and use that information to select a hotel and user may wish to see what resources are available to serve that business, as well as businesses that may be potential customers).  

As per claim 49, Sadri further discloses in response to receiving a user input to pan the view of the map to an additional view of the map, snapping, by the one or more computing devices, to a particular one of the at least one additional geographic locations, such that the particular one of the at least one additional geographic locations is located in a center of the additional view of the map (see fig.1 and fig.6, and pars. [0045] and [0048], which is based on the automatically displayed additional information of the side of the results lists).

As per claims 66 and 70, are system claims similar to the method claims 41 and 49. Therefore, claims 66 and 70 are rejected under the same rationale that rejected claims 41 and 49 above. In addition, Sadri discloses one or more processor; and a memory storing instructions that when executed by the one or more processors cause the system to perform operations (pars. [0105] and [0201]).

As per claims 72 and 76, are non-transitory computer-readable media claims 41 and 49. Therefore, claims 72 and 76 are rejected under the same rationale that rejected claims 41 and 49 above.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOAN T NGUYEN whose telephone number is (571)-270-3103.  The examiner can normally be reached on Monday and Thursday, from 9:00 am - 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4103. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOAN T NGUYEN/Examiner, Art Unit 2165                                                                                                                                                                                                        

/ALEKSANDR KERZHNER/Supervisory Patent Examiner, Art Unit 2165